Title: From Thomas Jefferson to Edward Bancroft, 24 August 1788
From: Jefferson, Thomas
To: Bancroft, Edward


          
            
              Dear Sir
            
            Paris Aug. 24. 1788.
          
          Mr. Paradise having been rendered, by the loss of his daughter, incapable of arranging his affairs while in Virginia, he has stopped at this place in order to do this. He will inform you by the present post of the arrangements he has taken. In the first place he has put the Virginia estate under the care of Colo. Nathaniel Burwell, one of the most skilful managers in that country, and of untainted integrity. This estate yeilds from 800. to 1000£ sterling a year, clear, and with the money in the English funds will be about 1000. or 1200£ a year. Of this Mr. Paradise reserves, for his and Mrs. Paradise’s subsistence 400£ a year, the residue to be applied to the paiment of his creditors. In aid of this fund he has applied three additional resources: 1st. The sum of £1000. due to himfrom the state of Virginia. I am not well enough acquainted with the funds of that state to say when this money will be paid. But I know they have made great progress already in the paiment of their state debt, and that they expect to pay the whole in a very short time. Still we must count this article unfixed in point of time. 2dly. A debt of 800.£ sterling due to him from Mr. Norton, and for which judgment is supposed to have been obtained. This therefore will come in during the present year. 3dly. A valuable wood called Chipoaks which has been hitherto preserved in the family untouched and which is of itself more than equal to the paiment of the whole debts. This he has ordered to be cut, till, with the income and credits beforementioned, his whole debts shall be paid off. Mr. Paradise in the mean time proposes to travel oeconomically, staying longest where he can be cheapest. Mrs. Paradise will remain with her daughter at Venice. She is to have 130£ of the 400£ reserved for their subsistence; and on account of the distance of her situation, and a desire that she should not suffer, Mr. Paradise has thought it best that her portion should be paid out of that part of his revenue which is the most punctually paid, that is to say the English funds. To 30£ a year from the same fund his friend Count Soderini is entitled. There will remain a small balance of £35. for himself, to which 240£ is to be added by remittance from Colo. Burwell to Mr. Paradise. The rest of the profits and proceeds of the estate Colo. Burwell is to remit to yourself and Mr. Anderson who, as Mr. Paradise hopes, will still continue the friendly office of receiving and distributing this among his creditors, and of managing every thing for him which is to be done in England. It appears to me that under this arrangement the paiment of his debts must be effected in two or three years, tho’ I have persuaded him to make such allowance for accidents as to suppose it will be five years, and to make up his mind for living in this state of exile for that term. He has done so, and I am persuaded he will do any thing for the satisfaction of his creditors: I am so much persuaded of this that I will undertake to engage him always to do whatever further they and you may think necessary. I should think it extremely desireable that the larger creditors should consent to the application of so much of Norton’s 800£. as would sweep off all the smaller ones. That sum for instance so applied would pay off the whole of the creditors except the six largest, who would by this means render the affairs much more manageable for them and for you.The arrangements made by Mr. Paradise are by a power of attorney to Colo. Burwell, sealed, and indented, and requiring expressly such solemnities for it’s revocation as guard it  not only against the influence of others, but in a great degree against any momentary will of his own. It amounts in fact to a deed of trust which, were he to think of changing any of it’s dispositions, would require at least a twelvemonth to comply with the formalities to which the deed binds him. This would give time to his judgment to correct itself. Having been principally consulted by him in this business I thought it proper to give you a full view of his arrangements and to that will only add assurances of the esteem and attachment with which I am Dear Sir your most obedient humble servant,
          
            Th: Jefferson
          
        